                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


MICHAEL F. LAFORGE,
                                                    CV-17-48-BLG-BMM
             Plaintiff,
v.
                                              ORDER ADOPTING MAGISTRATE
JANICE GETS DOWN, NATASHA S.                     JUDGE’S FINDINGS AND
MORTON, LEROY NOT AFRAID,                         RECOMMENDATIONS
SHELIA WILKENSON NOT
AFRAID,

              Defendants.


      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendations in this matter on May 28, 2019. (Doc. 40.) Plaintiff Michael

LaForge, proceeding pro se, filed the instant action on May 5, 2017. (Doc. 9.) The

Court dismissed with prejudice Defendants Natasha S. Morton, Leroy Not Afraid,

and Shelia Wilkenson Not Afraid. (Docs. 33, 36.)

      The Court ordered LaForge to show cause, in writing, as to why the Court

should not dismiss the case for failure to serve properly Defendant Janice Gets

Down pursuant to Federal Rule of Civil Procedure 4. (Doc. 37.) LaForge

responded by filing a Motion to File Evidence (Doc. 38) on April 19, 2019, and

filing a Motion to File Evidence (Doc. 39) on May 8, 2019. Judge Cavan noted the



                                         1
evidence that accompanied both motions in his Findings and Recommendations.

(Doc. 40 at 2.) The Court will grant both of LaForge’s motions.

      Judge Cavan determined that the Court must assist with LaForge, who

proceeds in forma pauperis, with service if the Court determines that LaForge has

stated plausible claims for relief. (Doc. 40 at 2.) Judge Cavan concluded that

LaForge had failed to set forth any facts that would support a determination that

Gets Down could be held liable for any of the LaForge’s alleged claims. Id. at 7.

Judge Cavan recommended that the Court dismiss with prejudice LaForge’s claims

against Gets Down and enter final judgment in this matter. Id.

      Neither party filed objections. The Court reviews findings and

recommendations not objected to for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). The Court finds no error in Judge Cavan’s Findings and

Recommendations and adopts them in full.

      Accordingly, IT IS ORDERED:

      1. LaForge’s Motion to File Evidence (Doc. 38) is GRANTED.

      2. LaForge’s Motion to File Evidence (Doc. 39) is GRANTED.




                                           2
  3. Judge Cavan’s Findings and Recommendations (Doc. 40) is ADOPTED

     IN FULL.

  4. LaForge’s claims against Gets Down are DISMISSED WITH

     PREJUDICE. The Clerk of Court shall enter, by separate document, a

     judgment of dismissal.

DATED this 2nd day of July, 2019.




                                    3
